DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 21 September 2021.

Response to Amendment
Claims 1 and 4-20 have been amended. Claims 2-3 and 21-22 have been canceled. Claims 1 and 4-20 are pending. It is noted that the tracking of changes in claim 18 is incorrect, as “comprising a PTFE based oleophobic membrane” lacks an underscore. See MPEP 714 and 37 CFR 1.121 under “Claims.”
In response to the amendments to the specification, the objections to the specification that were presented in the previous action (Non-Final Rejection filed on 7 June 2021) are withdrawn. In response to the amendments to the claims, the objections thereto are withdrawn. 

Response to Arguments
Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that “[n]one of the references, taken alone or in combination, teach or suggest a PTFE based oleophobic membrane to remove liquid contaminants before the compressed air stream reaches the air dryer” (Remarks, p. 8/12, lines 13-15). 
In response, the action cites the combination of Paling (US 2007/0144350 A1) and Pierce et al. (US 6,006,651) in the rejection. Paling is cited at p. 5 of the action regarding claim 2, the limitations of which have been incorporated into amended claim 1. Quoting the action, “a desiccant matrix . . . for adsorbing moisture . . . from incoming moist air that has passed through the filter element” (i.e., a Paling is regarded as a filter, and wherein the incoming air is received from a compressor (p. 4, line 7 of the action; Paling, Fig. 5; [0039]). Pierce is cited to modify Paling to provide “a PTFE based oleophobic membrane” (p. 5 of the action, first para.). Therefore, the references taken in combination teach a PTFE based oleophobic membrane to remove liquid contaminants before a compressed air stream reaches an air dryer.
Applicant argues that Pierce merely discloses using a filter to prevent air from entering the housing section of a brake actuator, but fails to teach or suggest using an oleophobic membrane to remove liquid contaminants before reaching an air dryer. Moreover, a person of ordinary skill in the art would not find it obvious to use the filter of Pierce in the system of Paling because Pierce is directed to general filtration to keep out dirt, debris, and ice accumulation (Remarks, p. 8/12, lines 21-27).
In response, it is the examiner’s assessment that “prevent air” is a misstatement of “prevent dirt.” See Remarks at p. 8/12, line 27 and Pierce at col. 10, lines 61-63, for example. Applicant’s argument that Pierce fails to teach or suggest using an oleophobic membrane to remove liquid contaminants before reaching an air dryer does not account for the combined teachings of Paling in view of Pierce relied upon in the previous action. It is noted that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s argument that a modification of Paling in view of the teachings of Pierce would not have been obvious to a person of ordinary skill in the art because the filter of Pierce is directed toward the filtration of dirt, it is the examiner’s assessment that such a modification would have been obvious. Paling requires a filter that acts to remove particulate matter, oil mist and moisture from incoming air ([0017]), with oil taught to, for example, damage downstream elastomeric seals ([0003]), so to the practitioner of Paling, particulate matter and oil mist would reasonably have been Pierce should not be interpretable as inclusive of unwanted oils. Moreover, as discussed in the action (p. 5, first para.), both reference relate to the art of air braking systems, and the open-ended teaching of Paling to provide filter media using a suitable plastics material ([0047]) would have been understood to invite the skilled practitioner to apply a plastic filter material known to be used in an air braking system.
Applicant argues that because Paling is the primary reference in the prior action, not Pierce, it is irrelevant whether air dryer desiccant cartridges are used for pneumatic braking systems. The Office has failed to argue whether it was known to use a PTFE based oleophobic membrane in an air processing assembly (Remarks, p. 8/12, “The Office Action alleges”).
In response, the passage Applicant views as irrelevant is point “2” in the first paragraph of p. 5 of the action. This statement was provided to clarify that Paling is directed toward the field of pneumatic braking systems, the significance of which is that the skilled artisan practicing the teachings of Paling would reasonably have been expected to encounter the teachings of Pierce because both references are directed toward the field of pneumatic braking systems. See MPEP 2141 (III). Regarding Applicant’s argument that the Office has failed to argue whether it was known to use a PTFE based oleophobic membrane in an air processing assembly, (1) Pierce teaches the use of an oleophobic PTFE filter (col. 6, lines 40-45) constituted as a membrane (col. 3, lines 8-9) in a filter assembly 300 (col. 4, line 42; col. 6, lines 25-26), which itself can be regarded as an air processing assembly since it filters air (col. 6, lines 7-10), and (2) the rejection argues that the teachings of Paling in view of Pierce would have made the use of a filter element comprising a PTFE based oleophobic membrane in the cartridge of Paling obvious, an argument present on p. 5, first para. of the action. Both Paling ([0003], [0039]) and Pierce (col. 10, lines 61-63) teach filters that prevent contaminants from entering spaces where damage may otherwise result.

In response, Paling discloses a filter (Fig. 1; [0039]: 38; Fig. 5; [0051]: 154) that coalesces oil mist from incoming air from a compressor ([0039]) so that the oil can drain to a sump (Fig. 5; [0039], [0051]) such that air that reaches a desiccant first passes through said coalescing filter (Fig. 1; [0041]: desiccant 26, filter 38; Fig. 5; [0045]: desiccant 130; [0046]: filter 154) and is thus reduced in oil mist (following the arrows 84 in Fig. 1) (i.e., the removal of liquid contaminants from a compressed air stream such that they do not reach a desiccant of the air dryer). Paling teaches a casing 114 and a base 112 ([0044]) that can together be regarded as a housing (Non-Final Rejection, p. 4, line 10), the desiccant26/130 can be regarded as part of a dryer (Non-Final Rejection, p. 5, “Regarding claim 2), and the filter 38/154 can be regarded as a “first” filter element.
Applicant’s remaining arguments rely upon the argument discussed above (e.g., p. 9/12, “As discussed above . . . Because of these dependencies”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paling (US 2007/0144350 A1) in view of Pierce et al. (US 6,006,651, hereinafter “Pierce”), and as evidenced by Adams et al. (US 8,852,327 B1, hereinafter “Adams”) and Peterson (US 2015/0219047 A1).
Regarding claim 1, Paling discloses an air dryer desiccant cartridge (Abstract) in a vehicle air system ([0002]) that receives compressed air with an oil mist from a compressor ([0039]) (i.e., an air processing assembly for a compressed air system of a vehicle, the compressed air system having a compressor for supplying a compressed air stream), wherein the cartridge 110 (Fig. 5; [0044]) comprises a casing 114 and a base 112 ([0044]) (i.e., a housing); an aperture 20 for incoming moist air from a compressor ([0039]) (i.e., an inlet provided at the housing and configured to receive the compressed air stream from the compressor); a filter element 154 ([0046]) for coalescing oil mist in the incoming air ([0051]) (i.e., a first filter element mounted within the housing and arranged to filter the compressed air stream received at the inlet; adapted to inhibit the passage of liquid contaminants comprised with the compressed air stream), and a channel 138 and an aperture 140 for exiting dry air ([0050]) (i.e., an outlet provided at the housing and configured to release the compressed air stream from the air processing assembly out from the housing). Paling further teaches a cylindrical support member 132 comprising a desiccant matrix 130 ([0045]) for adsorbing moisture ([0033]) from incoming moist air that has passed through the filter element ([0017], [0039], noting arrows 84) (i.e., an air dryer mounted 
However, Paling does not explicitly disclose a filter element comprising a PTFE based oleophobic membrane.
Pierce discloses an air brake system that filters dirt from compressed air using a filter assembly 300 (Figs. 1 and 2; col. 1, lines 19-22; col. 6, lines 6-7, 8-9) for filtering the compressed air (col. 4, lines 35-36, 42). Pierce teaches that the filter assembly should comprise a filter element 306 comprising expanded PTFE, which has oleophobic properties (col. 6, lines 40-45).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cartridge of Paling by providing a filter element comprising a PTFE based oleophobic membrane as taught by Pierce because (1) Paling teaches that filter element 154 may comprise a suitable plastic material (Paling, [0047]), (2) air dryer desiccant cartridges of the kind taught by Paling are known in the art to be used for pneumatic braking systems, as evidenced by Adams (Fig. 1; col. 1, lines 17-22), (3) expanded PTFE is an acceptable filter material for an air brake system (Pierce, col. 1, line 50; col. 6, lines 43-45), and (4) PTFE is regarded as a plastic, as evidenced by Peterson ([0039]: “durable plastic materials such as PTFE”), so the skilled practitioner would have understood that a suitable plastic material for use in the cartridge of Paling is expanded PTFE.
Regarding the limitation of a PTFE-based “membrane,” (1) Paling teaches that the filter element 154 comprises a plurality of layers of filter media ([0047]), so in view of the figure (Fig. 5), a “layer” can be regarded as a membrane, and (2) Pierce teaches that the filter element may take the form of a membrane (col. 11, line 63).


Paling is held between a lower filter element support ring 156 and an upper filter support ring 157 which are sealed by seal members 162 and 164 to prevent the flow of fluid away from the filter element ([0046]), all of the compressed air stream must pass through the filter element before being received at the desiccant matrix.

Regarding claim 5, Paling teaches a cylindrical support member 132 comprising a desiccant matrix 130 ([0045]) for adsorbing moisture ([0033]) from incoming moist air that has passed through the filter element ([0017], [0039]).

Regarding claim 6, since Paling teaches a filter element that comprises multiple layers of filter material ([0035], [0047]), so that two layers may be regarded as a first element and a second filter element, respectively, with the “second” filter element arranged downstream the “first” filter element.

Regarding claim 9, Pierce teaches the use of an expanded PTFE (i.e., ePTFE) membrane (col. 3, lines 8-9).

Regarding claim 11, Paling teaches a cartridge 110 with a casing 114 and base 112 (i.e., a housing) ([0045]) having an elongated shape with distally opposite ends), wherein the aperture 20 for incoming moist air (Fig. 1; [0039]) can be regarded as arranged at a “first” distal end of the housing.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce as applied to claim 6 above, and further in view of Chase et al. (US 2014/0007771 A1, hereinafter “Chase”), and as evidenced by Hindle (2008, Polypropylene (PP); British Plastics Federation).
Paling in view of Pierce does not explicitly disclose a second filter element that is at least partly formed from a thermoplastic material.
Chase discloses a coalescing filter (Abstract) for removing oil droplets from compressed air ([0004], [0088], [0089]). Chase teaches having multiple layers of coalescing filter media along a direction of flow ([0058]), wherein the layers may include Teflon (i.e., PTFE) and polypropylene ([0082]), which is known in the art to be a thermoplastic, as evidenced by Hindle. Chase teaches that using filter layers with different properties, different sizes of liquid droplets may be coalesced ([0058]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cartridge of Paling in view of Pierce by providing a second filter element that is at least partly formed from a thermoplastic material as taught by Chase because (1) Paling teaches a filter element that may comprise layers of filter media ([0047]), (2) by using filter layers with different properties, different sizes of liquid droplets may be coalesced (Chase, [0058]), and (3) polypropylene is a material that can coalesce oil when formed into a layered filter media (Chase, Fig. 7; [0082], [0098]).

Regarding claim 8, Chase teaches the use of a polypropylene layer ([0082]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce, as applied to claim 9 above, and further in view of Bansal (US 2010/0024651 A1).
Paling in view of Pierce does not explicitly disclose a porosity of an ePTFE based membrane that is at least 50%.
Bansal discloses a membrane contactor system for removing a component from a gas (Abstract), such as for capturing and separating a liquid from a gas ([0002]), using an ePTFE membrane Bansal teaches that porosity is a factor in the flow of fluid through an ePTFE membrane, and that about 85% to about 95% porosity for most gas-liquid contacting applications ([0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cartridge of Paling in view of Pierce by providing an ePTFE based membrane that has a porosity of at least 50% as taught by Bansal because (1) Pierce does not disclose a desired ePTFE porosity, and (2) a porosity of about 85% to about 95% was known to be appropriate for most gas-liquid contacting applications (Bansal, [0024]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce, as applied to claim 1 above, and further in view of Wright et al. (US 2010/0089239 A1, hereinafter “Wright”).
Regarding claim 12, Paling in view of Pierce does not explicitly disclose a first filter element that is arranged to have a truncated cone shape with trapezoidal cross section.
Wright discloses an air dryer with an integral pre-filter for a brake system for vehicles ([0002]) comprising an air dryer 40 (Fig. 2; [0025]) with an upstream coalescing filter element 62 and an upstream particulate filter 80 ([0034]). Wright teaches that the coalescing filter can have a conical shape (i.e., a truncated cone shape with trapezoidal cross section) (Fig. 4; [0056]). Wright teaches that this configuration assists in the draining away of coalesced liquid ([0056]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cartridge of Paling in view of Pierce by providing a first filter element that is arranged to have a truncated cone shape with trapezoidal cross section as taught by Wright because this configuration assists in the draining away of coalesced liquid (Wright, Fig. 4; [0056]).

Wright teaches that a conical shape coalescing filter (i.e., a filter arranged with an angle relative to a horizontal or a vertical plane) to cause coalesced liquid at a top of the filter to drain away ([0056]), so it would have been prima facie obvious to provide a filter element that is angled such that collected liquids would be removed via gravity.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce, as applied to claim 1 above, and further in view of Adams.
Regarding claim 14, Paling teaches that the air dryer desiccant cartridge (i.e., the air processing assembly according to claim 1) is for use in a vehicle ([0001]. [0002]) (i.e., an air processing system for a vehicle) downstream of a compressor ([0002], [0039]) (i.e., a compressor for supplying a compressed air stream). However, Paling in view of Pierce does not explicitly disclose a first conduit connecting the compressor to the inlet of the air processing assembly.
Adams teaches an air dryer cartridge (col. 1, line 17) for use in a vehicle (col. 1, line 21) comprising (Fig. 1) a coalescing filter 68 and a desiccant 72 (col. 4, lines 6, 16). Adams teaches a flow chart in which such a system would be placed (Fig. 7; col. 2, lines 54-55), which includes a conduit connecting a compressor 18 to the air dryer 16 (col. 7, lines 55-57).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cartridge of Paling in view of Pierce by providing a first conduit connecting the compressor to the inlet of the air processing assembly as taught by Adams because (1) the compressed air required by Paling (Paling, [0056]) would require a conduit to maintain its pressure, and (2) such systems were known to use a conduit to connect a compressor and an air dryer (Adams, Fig. 7).

Adams teaches a supply reservoir 12 for storing pressurized air until it is needed by components of the brake system 14 (col. 7, lines 65-67) (i.e., an air reservoir for restoring the compressed air stream), and a conduit from check valve 170 for passing air to the supply reservoir (Fig. 7; col. 7, lines 63-65) (i.e., a second conduit connecting the outlet of the air processing assembly to the air reservoir).

Regarding claim 16, the air cartridge of Paling in view of Pierce and Adams is for use in a vehicle (Paling, [0002]; Adams, col. 1, line 21), so it would have been prima facie obvious to provide a vehicle for such an air cartridge.

Regarding claim 17, Adams teaches that an air dryer/air cartridge/ air processing system is connected to a brake system 14 (col. 7, line 67) that is pneumatic (col. 1, line 21) (i.e., an air brake system).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce, and as evidenced by Adams and Peterson.
Regarding claim 18, Paling discloses an air dryer desiccant cartridge (Abstract; Fig. 5), and implicitly, a method for its use ([0004]: “normal operation”), for use in a vehicle air system ([0002]), that removes oil mist and moisture from a compressed air stream from a compressor ([0017], [0039]) at an aperture 20 (Fig. 1; [0039]) of a cartridge 110 (Fig. 5; [0044]) comprising a casing 114 and a base 112 ([0044]) (i.e., a method of drying compressed air in a compressed air system of a vehicle; receiving, through an inlet at a housing of an air processing assembly, a compressed air stream from a compressor), wherein incoming moist air is passed through the filter element 154/78 (Fig. 1; [0017], [0039], noting arrows 84), and then to a cylindrical support member 132 comprising a desiccant matrix Paling teaches the subsequent exiting of dry air through a channel 138 and an aperture 140 ([0050]) (i.e., releasing, through an outlet at the housing of the air processing assembly, the compressed air stream out from the housing).
However, Paling does not explicitly disclose that the filter element comprises a PTFE based oleophobic membrane.
Pierce discloses an air brake system that filters dirt from compressed air using a filter assembly 300 (Figs. 1 and 2; col. 1, lines 19-22; col. 6, lines 6-7, 8-9) for filtering the compressed air (col. 4, lines 35-36, 42). Pierce teaches that the filter assembly should comprise a filter element 306 comprising expanded PTFE, which has oleophobic properties (col. 6, lines 40-45).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Paling by providing a filter element comprising a PTFE based oleophobic membrane as taught by Pierce because (1) Paling teaches that filter element 154 may comprise a suitable plastic material (Paling, [0047]), (2) air dryer desiccant cartridges of the kind taught by Paling are known in the art to be used for pneumatic braking systems, as evidenced by Adams (Fig. 1, col. 1, lines 17-22), (3) expanded PTFE is an acceptable filter material for an air brake system (Pierce, col. 1, line 50; col. 6, lines 43-45), and (4) PTFE is regarded as a plastic, as evidenced by Peterson ([0039]: “durable plastic materials such as PTFE”), so the skilled practitioner would have understood that a suitable plastic material for use in the cartridge of Paling is expanded PTFE.
Regarding the limitation of a PTFE-based “membrane,” (1) Paling teaches that the filter element 154 comprises a plurality of layers of filter media ([0047]), so in view of the figure (Fig. 5), a “layer” can Pierce teaches that the filter element may take the form of a membrane (col. 11, line 63).

Regarding claim 19, Pierce teaches the use of an expanded PTFE (i.e., ePTFE) membrane (col. 3, lines 8-9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce, as applied to claim 19 above, and further in view of Bansal.
Paling in view of Pierce does not explicitly disclose a porosity of the ePTFE based oleophobic membrane that is at least 50%.
Bansal discloses a membrane contactor system for removing a component from a gas (Abstract), such as for capturing and separating a liquid from a gas ([0002]), using an ePTFE membrane ([0024]). Bansal teaches that porosity is a factor in the flow of fluid through an ePTFE membrane, and that about 85% to about 95% porosity can be applied for most gas-liquid contacting applications ([0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Paling in view of Pierce by providing an ePTFE based membrane that has a porosity of at least 50% as taught by Bansal because (1) Pierce does not disclose a desired ePTFE porosity, and (2) a porosity of about 85% to about 95% was known to be appropriate for most gas-liquid contacting applications (Bansal, [0024]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772